DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4 and 9 are objected to because of the following informalities:  
Regarding claim 1, in line 6 the term “any” should be removed as the term does not significantly add to the limitation and to place the claim in better form.
In line 11 the phrase “or milled” should be added after the term “ground” for consistency with the previously recited limitation in line 8 and to place the claim in better form.
Regarding claim 2, in line 1 the limitation “one or more” should be replace with “plurality of different tree” for consistency with the previously recited limitation in claim 1 line 2 and to place the claim in better form.
Regarding claim 4, in line 1 the phrase “or heating” should be added after the term “roasting” for consistency with the previously recited limitation in claim 1 line 6 and to place the claim in better form.
Regarding claim 9, in line 2 the term “powder” should be amended to recite “plurality of ground or milled nut particles” for consistency with the previously recited limitation in claim 1 lines 8-9.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is generally indefinite as the preamble recites a method of “producing an infant or baby food product”, but the body of the claim does not indicate at which point the “infant or baby food product” is actually completely formed. For example, it is unclear if the “nut blend or powder” in lines 11-12 is considered to be the “infant or baby food product”, or if other processing steps are required to form the final product, e.g. mixing the “nut blend or powder” into another food as recited in claim 14.
In line 6 the limitation “roasting or heating the nut paste” renders the claim indefinite since it is unclear if “the nut paste” refers to that of line 4, i.e. the crushed shelled nuts, or that of line 5, i.e. the defatted nut paste. The rejection can be overcome by clarifying which “nut paste” is being referred to, e.g. “roasting or heating the defatted nut paste”.
In line 8 the limitation “grinding or milling the defatted nut paste” renders the claim indefinite since it is unclear if the “grinding or milling” step is performed after the defatting step and prior to the roasting or heating step, or after the roasting or heating step. In the case of the latter, the rejection can be overcome by amending “the defatted nut paste” to recite “the roasted or heated nut paste”.
Regarding claim 14, in line 1 the limitation “the powdered food product” lacks antecedent basis and therefore renders the claim indefinite. Neither claim 14 or any 
Regarding claim 17, the limitation “said preparing step” lacks antecedent basis for reasons similar to that of claim 14 stated above. The claims from which claim 17 depends (and claim 17 itself) do not explicitly recite a “preparing step”, therefore it is unclear exactly which point in the claimed process is being referred to. It is noted that claim 13 recites “preparing a food”. If applicant intends this to be the “preparing step”, the rejection can be overcome by remove the term “step” from the limitation in question for consistency with the term “preparing” recited in claim 13.
Claims 2, 4, 6, 9, 13 and 15 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 9-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 6,716,471 B2) in view of Dombkowski et al. (US 2020/0155615 A1), Gannis et al. (US 4,938,987), and Matsunobu et al. (US 4,639,374).
Regarding claim 1, Kramer teaches a method of making a peanut powder composition (abstract) comprising preheating raw peanuts (column 1 lines 63-65), removing the skins of the peanuts, the shells being necessarily removed to access the nutmeat and skin (column 2 lines 10-12), grinding (crushing) the peanuts to a paste (column 2 lines 17-18), pressing the oil from the paste and obtain a resulting cake (column 2 lines 23-24), further pulverizing the pressed cake to form a powder (column 2 lines 26-28), and blending the powder with other ingredients (column 2 lines 33-35). Regarding the product being an infant or baby food, Kramer teaches the final product can be fortified and blended with milk (column 3 lines 43-45; column 4 examples 2-5), construed to be a type of “infant or baby food” as the product is a beverage which can 
Kramer does not teach a plurality of different tree nuts.
Dombkowski et al. teaches a liquid mixed allergen composition (abstract) comprising milling a number of allergens into a dry mixer to a desired particle size and homogenizing the mixture with water to form the composition (paragraph 18), the allergen composition comprising multiple types of nuts such as peanut, almond, cashew, hazelnut, pecan, etc. (paragraphs 27 and 30), where the composition can be provided in the form of infant formula or baby food (paragraph 41), and where the composition is used to prevent and/or treat common food allergies (paragraphs 3-4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kramer to include a plurality of different tree nuts since Kramer teaches ingredients other than peanuts can be included into the formulation (column 2 lines 34-35), since various types of nuts are known to cause allergic reactions as taught by Dombkowski et al. (paragraph 3), and therefore to provide a composition which helps prevent and/or treat allergies to various types of nuts simultaneously.
Kramer does not teach roasting or heating the nut paste without hydration at a temperature of less than 90oC.
Dombkowski et al. further teaches heating the milled mixed allergen composition to a temperature of at least 190oF, ~87.8oC (paragraph 22) in order to reduce aerobic organisms (paragraph 25), where structure and/or function of the mixed allergen 
Gannis et al. teaches a process for preparing low-fat roasted nuts (abstract), comprising pressing oil from the nuts (column 3 lines 3-10) and subsequently dry-roasting the nuts for appropriate flavor and color development (column 3 lines 34-40).
Matsunobu et al. teaches a method for making a nut paste of use in a beverage (abstract), comprising dry-roasting the nuts, where the roasting parameters are based on factors such as quantity or nuts, type of roasting apparatus, and kinds of nuts being roasted (column 4 lines 51-59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further roast or heat the defatted paste without hydration at a temperature of less than 90oC since “dry-roasting” without addition of water is recognized by the prior art as a method to heat nuts as taught by Matsunobu et al., in order to similarly ensure reduction of aerobic organisms, thereby ensuring sufficient shelf life and safety of the product for consumption, to prevent re-contamination of the product after pressing oil therefrom, to ensure the protein structure of the allergens remain sufficiently intact to provide a desired treatment effect, since Kramer does not recite criticality or unexpected results imparted by the order to processing steps and Gannis et al. teaches roasting after pressing oil is acknowledged by the prior art, and therefore as a matter of manufacturing preference In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and since the claimed temperature values would have been used during the course of normal experimentation and optimization procedures due to factors such as those 
Since the protein structure of the processed nuts remain intact as taught by Dombkowski et al., the combination applied above reads on the limitation “substantially the same amount of nut protein”.
Kramer does not teach the ground or milled particles pass through at least a 40 mesh screen (400 microns).
Matsunobu et al. further teaches the roasted nuts can be further milled to a particle size of less than 105 microns to prevent a “coarse feeling to the tongue” and causes rapid precipitation in milk (column 5 lines 1-3, 9-11, and 20-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kramer to further mill the roasted nut composition to at least a 40 mesh screen size in order to similarly reduce or eliminate the “coarse feeling on the tongue” as taught by Matsunobu, and to facilitate dispersion of the composition into a beverage, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired mouthfeel/texture, and rate of precipitation in milk.
Regarding claim 2, the combination of Kramer and Dombkowski et al. applied to claim 1 teaches using a variety of nuts including walnuts, pistachio, and almonds (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kramer to include these nuts since said nuts are 
Regarding claim 4, Kramer teaches roasting at temperatures below 300oF for 15 minutes (column 1 lines 63-65), Matsunobu et al. teaches roasting conditions can be varied based on various factors as stated for claim 1 above (column 4 lines 53-61) and the combination applied to claim 1 teaches the roasting process can be performed after pressing oil from the nuts (Gannis et al. column 3 lines 34-40).
The same combination is applied to claim 4 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 6, Kramer does not teach the pressing step is done at a pressure between 1000-6000 psig for 5-20 minutes.
Gannis et al. further teaches pressing oil from the nuts can be performed at a pressure greater than 1000 psig for 15-120 minutes, and can be varied to control the degree and rate of extraction while reducing undesired damage and flavor reduction (column 3 lines 5-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kramer to use the claimed pressing parameters since Kramer does not specify such parameters but states different pressures can be used as desired (column 2 lines 23-26), and one of ordinary skill in the art would have looked to the relevant art for such values, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired rate and degree of oil extraction, damage to the nuts, and flavor.
Regarding claim 9, Kramer does not teach the grinding or milling results in a powder which can pass through at least a 200 mesh screen (74 microns).
Matsunobu et al. teaches grinding can be performed by various methods until the nuts having a particle size of 24-63 microns (column 5 lines 11-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kramer to mill the defatted nuts to the claimed particle size for the same reasons stated in claim 1, particularly to minimize the “coarse feeling” and reduce rate of precipitation in milk.
Regarding claim 10, Kramer teaches a food product is formed (abstract).
Regarding claim 13, Kramer does not teach reducing the risk of food allergy to tree nuts by feeding the product to a baby or infant of an age of at least 4 months old.
The combination of Kramer with Dombkowski et al. applied to claim 1 teaches the food composition can be used to prevent and/or treat allergies (paragraph 4).
Dombkowski et al. further teaches the composition can be included in baby food, infant formula, or pureed toddler food (paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kramer to use the composition of the combination applied to claim 1 to reduce the risk of food allergy and to feed the food to a baby or infant as claimed for the same reasons stated for the combination applied to claim 1, and to facilitate the prevention and/or treatment of allergies to tree nuts as taught by Dombkowski et al.
Regarding claim 14, the combination applied to claim 13 teaches the food can include formula or pureed food as taught by Dombkowski et al. (paragraph 41). The 
Regarding claim 17, the combination applied to claim 6 teaches pressing at pressures greater than 1000 psig for 15-120 minutes (Gannis et al. column 3 lines 5-21). The same combination is applied to claim 17 and would have been obvious for the same reasons stated for claim 6.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 6,716,471 B2) in view of Dombkowski et al. (US 2020/0155615 A1) Gannis et al. (US 4,938,987), and Matsunobu et al. (US 4,639,374) as applied to claims 1-2, 4, 6, 9-10, 13-14 and 17 above, and further in view of Brown (US 10,856,567 B2).
Regarding claim 15, Kramer does not teach serving sizes of approximately 5 grams of the powdered food product at a frequency of 2-3 times per week.
Dombkowski et al. further teaches the product can be packaged into individual 5 gram stick packs (paragraph 63).
Brown teaches baby food product containing allergenic protein for early introduction for prevention of food allergy in children (abstract), the composition comprising tree nuts (column 2 lines 25-26), where the composition is fed to a child of 3-6 months of age (column 7 lines 26-28) at a frequency of once every two days or three times per week (column 7 lines 11-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide 5 grams of the powdered food product at the claimed frequency 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRYAN KIM/Examiner, Art Unit 1792